The Court of Errors also held, that contingent damages having been assessed by a general verdict on all the counts, where one is adjudged bad on demurrer, leave will not be given by a court of review, to enter a no!, pros, as to such count; and where there is a general verdict and judgment, on several counts, some good and some bad, the judgment will be reversed, although the presumption is, that damages were assessed on the good counts only; but in such case the costs of the writ of error will not be given to the plaintiff in error. Venire de novo awarded: the plaintiff below to pay the costs of the former trial
*398The defendant (plaintiff in error) urging that it must be a mere judgment of reversal, and not a venire, &c.
The court considered the point and made an order of reversal asfollows: “That the final judgment of the S. Ct. be reversed; that the plea to the 2d and 3d counts was adjudged to be good, but the plea to the first to be bad. That so much of the judgment of the Supreme Court as held the plea to the ■2d and 3d counts bad be reversed. That the rest of the judgment be affirmed, and that as to the 2d and 3d counts, defendant go thereof without a day. Venire de novo to issue to try the issue and assess damages on the first count.
This was subsequently on motion so modified as to give the plaintiff leave to apply to the Supreme Court to amend his plea to that count, or to put in a new plea, upon such terms as the Supreme Court should think proper to direct.
Judgment accordingly.